                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    JAVAR LESTER BLUEFORD,                          Case No. 19-cv-00915-PJH
                                                      Plaintiff,
                                   8
                                                                                        ORDER OF DISMISSAL WITH LEAVE
                                                v.                                      TO AMEND
                                   9

                                  10    SALINAS VALLEY STATE PRISON, et
                                        al.,
                                  11                  Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. He has been granted leave to proceed in forma pauperis.

                                  15                                           DISCUSSION

                                  16          STANDARD OF REVIEW

                                  17          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  18   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  19   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  20   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  21   may be granted, or seek monetary relief from a defendant who is immune from such

                                  22   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  23   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  24          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  25   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  26   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  27   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)

                                  28   (citations omitted). Although in order to state a claim a complaint “does not need detailed
                                   1   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   2   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   3   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   4   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   5   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   6   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   7   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   8   conclusions can provide the framework of a complaint, they must be supported by factual

                                   9   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  10   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  11   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

                                  12          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
Northern District of California
 United States District Court




                                  13   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  14   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  15   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  16          LEGAL CLAIMS

                                  17          Plaintiff presents many allegations regarding the conditions of his confinement.

                                  18          Pursuant to Fed. R. Civ. P. 8(a)(2), a plaintiff must provide “a short and plain

                                  19   statement of the claim showing that the pleader is entitled to relief....” Rule 8 requires

                                  20   “sufficient allegations to put defendants fairly on notice of the claims against them.”

                                  21   McKeever v. Block, 932 F.2d 795, 798 (9th Cir.1991)). Accord Richmond v. Nationwide

                                  22   Cassel L.P., 52 F.3d 640, 645 (7th Cir.1995) (amended complaint with vague and scanty

                                  23   allegations fails to satisfy the notice requirement of Rule 8.) “The propriety of dismissal

                                  24   for failure to comply with Rule 8 does not depend on whether the complaint is wholly

                                  25   without merit,” McHenry v. Renne, 84 F.3d 1172, 1179 (9th Cir.1996).

                                  26          Moreover, “[M]ultiple claims against a single party are fine, but Claim A against

                                  27   Defendant 1 should not be joined with unrelated Claim B against Defendant 2.” George

                                  28   v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). “Unrelated claims against different
                                                                                        2
                                   1   defendants belong in different suits,” not only to prevent the sort of “morass” that a multi-

                                   2   claim, multi-defendant suit can produce, “but also to ensure that prisoners pay the

                                   3   required filing fees – for the Prison Litigation Reform Act limits to 3 the number of

                                   4   frivolous suits or appeals that any prisoner may file without prepayment of required fees.”

                                   5   Id. (citing 28 U.S.C. § 1915(g)).

                                   6          Plaintiff alleges that his due process rights were violated when he was punished

                                   7   after falsely being accused of exposing himself to a correctional officer. He states his

                                   8   windows were covered and defendants started putting things in his food. Plaintiff also

                                   9   alleges that he belongs on the sensitive needs yard but is placed with general population

                                  10   inmates. He argues that he has been denied kosher meals and officials have been

                                  11   preventing him from receiving packages. Plaintiff also states that he received inadequate

                                  12   treatment for a staph infection. Plaintiff identifies some of the defendants with respect to
Northern District of California
 United States District Court




                                  13   his claims but many of the allegations are not linked to any specific defendant.

                                  14          Plaintiff’s complaint in this action illustrates the “unfair burdens” imposed by

                                  15   complaints, “prolix in evidentiary detail, yet without simplicity, conciseness and clarity”

                                  16   which “fail to perform the essential functions of a complaint.” McHenry, 84 F.3d at 1179-

                                  17   80. Plaintiff has presented many unrelated claims and only identified a few defendants.

                                  18   The complaint is dismissed with leave to amend. In an amended complaint, plaintiff

                                  19   should focus on a few related claims. He must describe how the individual defendants

                                  20   violated his constitutional rights. Plaintiff may file separate actions for his other claims

                                  21   and he will be provided two blank civil rights forms.

                                  22                                          CONCLUSION

                                  23          1. The complaint is DISMISSED with leave to amend in accordance with the

                                  24   standards set forth above. The amended complaint must be filed no later than May 15,

                                  25   2019, and must include the caption and civil case number used in this order and the

                                  26   words AMENDED COMPLAINT on the first page. Because an amended complaint

                                  27   completely replaces the original complaint, plaintiff must include in it all the claims he
                                       wishes to present. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). He may
                                  28
                                                                                      3
                                   1   not incorporate material from the original complaint by reference. The clerk shall SEND

                                   2   plaintiff two blank civil rights forms.

                                   3          2. It is the plaintiff's responsibility to prosecute this case. Plaintiff must keep the

                                   4   court informed of any change of address by filing a separate paper with the clerk headed

                                   5   “Notice of Change of Address,” and must comply with the court's orders in a timely

                                   6   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute

                                   7   pursuant to Federal Rule of Civil Procedure 41(b).

                                   8          IT IS SO ORDERED.

                                   9   Dated: April 16, 2019

                                  10

                                  11
                                                                                                 PHYLLIS J. HAMILTON
                                  12                                                             United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      4
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        JAVAR LESTER BLUEFORD,
                                   4                                                          Case No. 19-cv-00915-PJH
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        SALINAS VALLEY STATE PRISON, et
                                   7    al.,
                                   8                   Defendants.

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on April 16, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Javar Lester Blueford ID: BB-2054
                                       CALIFORNIA STATE PRISON, CORCORAN (8800)
                                  18   P.O. BOX 8800
                                       CORCORAN, CA 93212-8309
                                  19

                                  20

                                  21   Dated: April 16, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Kelly Collins, Deputy Clerk to the
                                  27                                                      Honorable PHYLLIS J. HAMILTON

                                  28
                                                                                          5
